NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 12 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

RAYMOND VELA,                                    No. 06-17178

               Plaintiff - Appellant,            D.C. No. CV-04-00491-LRH/VPC

  v.
                                                 MEMORANDUM *
NORB MURPHY; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Larry R. Hicks, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Raymond Vela appeals pro se from the district court’s judgment dismissing

with prejudice his diversity action challenging State Farm Life Insurance



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/RESEARCH
Company, Inc.’s (“State Farm” ) refusal to pay a claim. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Townsel v.

Contra Costa County, Cal., 820 F.2d 319, 320 (9th Cir. 1987), and we affirm.

      The district court did not abuse its discretion by dismissing the action

because Vela did not properly serve State Farm under either California or Nevada

law. See Cal. Civ. Proc. Code § 415.30 (requiring that service by mail be

accompanied by a notice and acknowledgment of service); § 416.10 (requiring that

personal service on a corporation be on its designated agent for service of process

or on a corporate officer or other specified principal); Nev. R. Civ. P. 4(d)(1),

4(d)(2) (requiring service on an in-state officer or other authorized individual or on

the Nevada Secretary of State). Moreover, Vela failed to carry his burden under

federal law to prove that he delivered a copy of the summons and the complaint to

an individual authorized to receive it on State Farm’s behalf under Rule 4(h)(1) of

the Federal Rules of Civil Procedure. See Butcher’s Union Local 498, United

Food and Commercial Workers v. SDC Investment, Inc., 788 F.2d 535, 538 (9th

Cir. 1986) (explaining that plaintiff bears the burden of establishing that proper

service was effected).

      AFFIRMED.




IL/RESEARCH                                2